42 F.3d 1385
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jack AMARIGLIO, Plaintiff-Appellant,v.WAKE COUNTY CENTRAL SERVICES, Defendant-Appellee.
No. 94-1772.
United States Court of Appeals, Fourth Circuit.
Submitted November 17, 1994.Decided December 8, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-93-214)
Jack Amariglio, appellant pro se.
Shelley Tager Eason, County Attorney's Office for the County of Wake, Raleigh, NC, for appellee.
E.D.N.C.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Jack Amariglio appeals from the district court's order granting Defendant's summary judgment motion and dismissing his action brought pursuant to the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.A. Secs. 621, 634 (West 1985 & Supp.1994).  Amariglio alleged age discrimination when he was not offered the position as Central Services Director with the General Services Department of Wake County, North Carolina.


2
Our review of the record and the materials filed in this Court discloses that this appeal is without merit.  Even if Amariglio had established a prima facie case of discrimination, the Defendant articulated a legitimate, nondiscriminatory reason for the adverse employment action.   McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).  The ultimate burden of persuading the trier of fact that the defendant intentionally discriminated against plaintiff remains at all times with plaintiff.  St. Mary's Honor Center v. Hicks, 61 U.S.L.W. 4782 (U.S.1993).  Amariglio failed to rebut the legitimate, nondiscriminatory reason Defendant proffered to support its decision to not hire him, specifically, that Amariglio did not have experience related to the vacant position or the preferred experience;  the applicant selected for the position had significant relevant experience and met the basic qualifications necessary for the position.   See McDonnell Douglas, 411 U.S. at 802.  Accordingly, we affirm the district court's order granting Defendant summary judgment.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.